Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered March 9, 1998, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
An issue of fact exists as to whether defendant landlord’s failure to repair plaintiff tenant’s bedroom window was a proximate cause of the injuries plaintiff sustained when, in the middle of winter, after being unable to close the window from inside, she attempted to close the window while standing on the fire escape and fell as she attempted to reenter her apartment (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315; Kellman v 45 Teimann Assocs., 87 NY2d 871). Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.
39